—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Cowhey, J.), dated September 7, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established its entitlement to judgment as a matter of law. In opposing the defendant’s motion, the plaintiff failed to raise an issue of fact as to whether the defendant’s employee was acting within the scope of employment when the employee’s vehicle struck her (see, Lundberg v State of New York, 25 NY2d 467; Donitz v Mui, 247 AD2d 508; Howard v Hilton, 244 AD2d 912; Casimiro v Thayer, 229 AD2d 958). O’Brien, J. P., Krausman, Goldstein and Crane, JJ., concur.